MEMORANDUM **
Robert Comito appeals from the 120-month sentence imposed upon resentencing following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1079 (9th Cir.2005) (en banc). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Comito’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Appellant has filed a pro se supplemental brief and a pro se reply brief, and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED. Appellant’s motion for substitution of counsel is DENIED. The district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.